PER CURIAM.
Petitioner, Keith J. McKnight, seeks a writ of habeas corpus for a belated appeal. He alleges that he advised his counsel to file a notice of appeal and that counsel failed to do so. We deny the petition without prejudice because McKnight’s petition is legally insufficient. Although the petition is signed before a notary, there is no statement that it is made by the petitioner under oath or penalty of perjury. See Rule 9.141(c)(3)F, Fla. R.App. P. (requiring allegations of the motion to be sworn). Florida Rule of Appellate Proce*974dure, which requires that the allegations' of the motion be sworn. Therefore, the petition is denied without prejudice for the petitioner to refile a properly sworn petition. See Ezell v. State, 778 So.2d 1071 (Fla. 5th DCA 2001).
PETITION DENIED WITHOUT PREJUDICE.
SHARP, W., THOMPSON and PLEUS, JJ., concur.